NDFL 2453 (Rev. il/16) Judgment in aCi'iminai Case
Siieet l

 

 

UNITED STATES DISTRICT CoURT
Northern District of Florida

UNITED sTATns oF AMERiCA JUDGMENT IN A CRIMINAL CASE

V.

SAM ASWAD AL_JAZRA CHS€ Nllmi)€l`f 321701`125-001/1\'1€1{

USM Num_ber: 77071-097
Wiiliarn B. Richbourg (Retained)

Dcfendant's Attorney

 

THE I)EFENDANT:
|E pleaded guilty to count(s) One and Two of the lndictrnent on March 14, 2018

 

|::l pleaded nolo contendere to count(s)

 

 

which was accepted by the conrt.

i:| Was found guilty on connt(s)

 

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

TitIe & Section Nature of Offense Offensc Ended Count
21 U.S.C. §§ 84l(a)(l), ` Conspiracy to Distribute More Than 100 Kilograms_of l Decernber 12, 2017 - One
(b)(i)(B)(vii) and 846 Marijuana
18 U.S.C. §§ 1956(a)(i)(A)(i), Conspiracy to Connnit Money Laundering ' "_ Decembei‘ 12, 20i7 Two
(‘d)(l)(B)(i) and (h)

The defendant is sentenced as provided in pages 2 through _7 ofthisjudgrnent. The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.
|:] rl`he defendant has been found not guilty on connt(s)

 

E count(t) |:| is f:i ate dismissed en the motion arise united states

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of nanle,
residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

November 2, 2018

 

Datc of lmposition ofJudgment

%_Aa)

t r.
Signatare of]ude;e 0 0

M. Casey Rodgers, United States District Judge

 

Name and 'i`itlc of_.iudgc '

Novernher /XM , 20 l_8

Date

 

N`DFL 245]3 (Rcv. 11/16) judgment in a Criminal Casc
Sheet 2 _ l:nprisonmcni

 

 

ludem@mePage ;__2___01’ 2

DEFENDANT: SAM] ASWAD AL-JAZRA
CASE NUl\/IBER: 3 : i?crlZS-O()lfMCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
80 months as to Counts One and Two, to run concurrently, one with the other.

The court makes the following recommendations to the Bureau of Prisons:

The Court strongly recommends that the defendant be designated to FCI Marianna or to a Bureau of Prisons facility
for confinement as near to Pensacola, Florida, as they can reasonably accommodate

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program, both
during incarceration and on reentry through a residential reentry center.

The court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Prograrn. Additionaliy,
While awaiting placement into RDAP,' or, if deemed ineligible for RDAP due to the time of sentence, or for any other
reason, the court orders the defendant to complete Drug Education classes and fully participate in the BOP’s
nonresidential drug abuse treatment program Fuither, the court recommends that the defendant participate in any
cognitive behavioral therapy programming available

|X The defendant is remanded to the custody of the United States Marshal.

[:| The defendant shall surrender to_the United States Marshal for this district:

|:|- at i i |:l a.m; |::| p.m. on

l:| as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l::| before 2 p.m. on

 

l:] es notified by ute united states Metehei.
ij ee notified by the Ptoioetioo ot Pi-ettioi set-vieee onioe.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on _ to
' at , 'With a certified copy of this judgmentl
UNiTED STAras unusual '
BY _ , _ __

DEPUTY UNITED STATES MARSHAL

N'DFL 245B (Rev. ll:' 16) judgment in a Crirninal Casc _
Sheet 3 j Supcrvise(l Reiease

 

Judgment~i’age 3 of _V']n
DEFENDANT: SAl\/H ASWAD AL-JAZRA -
CASE NUl\/fBER: 3:17cr125-00l/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
4 years as to Count One and 3 years as to Count 'I`wo, with terms to run concurrentiy, one with the other.

MANDATORY CONDITIONS

t....

You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance
3. You must reh ain from any unlawful use of a conti olied substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court
f::[ The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse (oheok Jopplicable)

.N

4. You must cooperate in the collection of DNA as directed by the probation officer. (oheok yapp!icable)

5. |:| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (oheek Japplicable)

6. |:| You must participate in an approved program for domestic violence (eheok Ja;yzlioable)

Yon must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page '

NI)FL 2453 (Rev. ll/l6} . Judgnicni in a Criminal Case

Shcet 3A - Supervised Relcase

 

Judgment-Page 4 Of 7__ _ _ _

DEFENDANT: SAM'[ ASWAD AL-JAZRA
CASE NUMBER: 3:l7cr125-00l/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of super vision. These conditions are imposed
because they establish the basic expectations for your behavior while on supe1v1sion and identify the minimum tools needed by probation
officers to keep informed, report to the couit about, and bring about improvements in your conduct and condition

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release_from imprisonment unless the probation officer instructs you to report to a different probation office or within a different
time frame

Aftei initially repoiting to the pi obation office, you will receive instructions fi om the court or the probation officer about how and
when you must repoit to the probation oft`icer, and you must repoit to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without fast getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least l0 days before the change lf` notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

t hours of becoming aware of a change or expected change

You must allow the pi obation officer to visit you at any time at your home 01 elsewhere and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she obseives in plain view.

You must work full time (at least 30 hours pei week) at a lawful type of employment unless the probation officer excuses you fiom
doing so. lf you do not have full-time employment you must ti y to find full-time employment, unless the probation officei excuses
you ii om doing so if you plan to change wheie you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days befoie the change lf notifying the probation officer at least 10
days' m advance is not possible due to unanticipated circumstances you must notify the pi obation officer within 72 houis of
becoming aware of a change or expected change

You must not communicate oi interact with someone you know is engaged` in ciiminal activity if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

lf you are an ested oi questioned by a law enforcement officer, you must notify the probation officer within 72 hours

You must not own, possess or have access to a fiiearm, ammunition, destructive device, or dangerous weapon (i. e., anything that
was designed, 01 was modified for, the specific purpose of causing bodily' injury 01 death to another peison such as nuuchakus 01
tasei s).

You must not act oi make any agi cement with a law enforcement agency to act as a confidential human souice or informant without
first getting the permission of the court.

If the pi obation officer determines that you pose a risk to anothei person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the peison about the iisl<.

You must follow the instructions of the probation officer related t`o the conditions of supervision

U.S. Probation Ofiice Use Only

A U S pi obation officer has insti ucted me on the conditions specified by the court and has pi ovided me with a written copy of this '
judgment containing these conditions For further information regarding these conditions, see Overvi"ew ofPi abortion and Supervised
Release Condi'ii'ons, available at: www usco`uits gov

Defendant's Signature n _ - Date

 

 

Nl)Fl, 2453 (Rcv. ll/lé} Judgnient in a Criniinal Case
' Slieet 313 j Siipervised Release

 

Jiidgment_?ag€ _.5. of _

DEFEN DANT: SAl\/li ASWAD AL-JAZRA
CASE NUM]BER: 3 : l7crl 25-OGi/MCR

SPECIAL CONDITIONS OF SUPERVISION

1. You will be evaluated for substance abuse and mental health and refeired to treatment as determined
necessary through an evaluation process Treatment should include participation in a Cognitive
Behavior Therapy pi'ogi‘am. You will be tested for the presence of illegal controiled substances or
alcohol at any time during the term of supeiyision.

2. You must submit your person, property, residence, or vehicle, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when'reasonable suspicion exists that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and iri a reasonable manner

NDFL 245B (Rev. l 1/16) Judgineiit iii a Criminal Case
Slicet 5 ~ Criininai l\/lonetary Penalties

 

Judginent_l’age 7 6 of 7_

 

DEFENDANT: SAl\/li ASWAD AL-JAZRA
CASE NUMBER: 3:1_7crl25-GOI/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessinent* Fine Restitutlon
TOTALS $ 2(}().00 $ 0 ~ none $ 0 a waived $ 0 - none
|:i The determination of restitution is deferred until____ 4 . An Amena’ed Jiidgment iii ar Ci'i`nii'iial Case (AO 245€) will be entered

alter such determination
i:i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name oi' Payee Total Loss** Restitution 01'dered Priority or Percentage
ro'rALs ` s s

j:| Restitution amount ordered pursuant to plea agreement $

i:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day nder the date of the judgment, pursuant to l8 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

j::] The court determined that the defendant does not have the ability to pay interest and it is ordered that_:

I:] the interest requirement is waived for the |:| fine I:i restitution

f:l the interest requirement for the m fine l:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. ll¢l-ZZ.
** Findings for the total amount of losses are required under Chapters 109A, ll(), llOA, and ilZA of Title 18 for offenses committed on or
after September l3, 1994, but before April 23, 1996.

NDFL 245B (Rev. ill 16) `Judgmeiit in a Crirnina[ Case

Sheet 6 j Schedule of Paymeiits

 

DnFENDAN'r: sAivii AswAD AL-JAZRA

.Iudgiiient_l’age' 7 _ __ of 7

CA`sn NUMBER; 3:1?¢1125-001/1\/1€11

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetaiy penalties $ 200. 00 is due as follows:

A

§ Lump sum payment.of 55 200.0_0 Special Monetary Assessment, due immediately

f:\ not latei than

i::l in accoidance with i:i C, _|:j D I:jor E or jj Fbelow; or
[:i Payment to begin immediately (rnay be combined with I:j C, ‘ |:i D_, or j:| F below); or

|:| Payment in equal (e g., weeklyl monthly qiimi‘eily) instalhnents of $ ' over a period of

(e.g., months or years), to commence (e g, 30 01 60 days) after the date of this judgment; or

i:j Payment in equal _ __ ____ (e. g., week!y, monihfy, qiim 121 Iy) installments of $ - __ __ over a period of
____ (e g, monihs 01 yeais), to commence (e. g., 30 01 60 days) after release from imprisonment to a
term of supei vision or

i:] Paynient during the term of supeivised ielease will commence within (e g., 30 01 60 days-j after release from
impi isonment. The court will set the payment plan based on an assessment of the defendant’ s ability to pay at that time; oi

i:| Special instructions regarding the payment of criminal monetary penalties:

Unless the couit has expressly oldeied other w1se if this judgment imposes iinpiisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetai y penalties, except those payments made through the Federal_ Bureau of Prisons’
inmate Financial Responsibility Prograrn aie made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:|

E
[I
l:l

J_oint and Several

Defendant and Co- Defendant Names and Case Numbers (includmg defendant iiambei), Total Amount loint and Several Amount,
and con esponding payee, if appropr.iate

The defendant shall pay the cost of prosecutionl
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied m the following 01 dei (l) assessment, (2) restitution pi incipal (3) iestitution interest, (4) fine principal, (5) fine
interest (6) community restitution (7) JVTA assessment (8) penalties, and (9) costs, including cost of pi osecution and court costs

